Transporting material and supplies for the manufacture of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for three years.
The facts heard in the trial court are not brought to this court for review. There are no bills of exception in the record.
The motion for new trial challenges the sufficiency of the evidence and asserts misconduct of the jury; also the rulings of the court on other matters of procedure. The motion is supported alone by the affidavit of the appellant. In the absence of the facts on the merits of the case and on the motion for new trial, this court has no data upon which to measure the soundness of the appellant's contention, and under the circumstances is bound by the conclusion of the trial judge in overruling the motion. Especially is this true since the order overruling the motion recites that in passing thereon evidence was heard.
The sentence is incorrect, in that it fails to follow the law as set forth in article 775, C. C. P., governing the indeterminate sentence. The judgment and sentence will be reformed so as to condemn the appellant to confinement in the state penitentiary *Page 357 
for a period of not less than one nor more than three years.
As reformed, the judgment is affirmed.
Affirmed.